Orders, Family Court, New York County (Jody Adams, J.), entered on or about March 23, 2009, which, upon findings of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The agency was excused from making diligent efforts to encourage and strengthen the parental relationship, in light of the termination of parental rights of the mother’s other children (see Matter of Evelyse Luz S., 57 AD3d 329 [2008]; Family Ct Act § 1039-b [b] [6]). In any event, the record establishes that the agency did exercise such diligent efforts and that the findings of permanent neglect were supported by clear and convincing evidence (see Social Services Law § 384-b [7] [a]). The mother failed to plan for the children’s future by failing to secure employment and appropriate housing and failed to gain *616insight into the conditions that led to the placement of the children (see Matter of Milan N, 45 AD3d 358, 359 [2007], lv denied 10 NY3d 703 [2008]).
A preponderance of the evidence supports the determination that the termination of parental rights to facilitate the adoptive process was in the best interests of the children. The children have lived with their foster parents for most of their lives and are provided with a loving and supportive home (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]; Matter of Tyreese H., 4 AD3d 208 [2004]). Concur—Andrias, J.E, Saxe, McGuire, Moskowitz and Freedman, JJ.